DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species B in the reply filed on 05/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant asserts that claims 1, 4-7, 10-14 read on the elected embodiments. However,
 claims 6, 7, and 10 recites features directed towards non-elected species A. Claim 6 recites “wherein the plurality of pillars are aligned with the plurality of liquid storing concaves”, which’s a feature directed towards non-elected species A, see ¶¶ [0021,0026-0027]. Claim 7 recites “the area of an opening of each of the liquid storing concaves is greater than a surface area of a free end of a corresponding one of the plurality of pillars”, which’s a feature directed towards non-elected species A, see ¶ [0026]. Claim 10 recites “any two of the plurality of liquid storing concaves are not in fluid communication with each other.”, which’s a feature directed towards non-elected species A, see ¶ [0022]. Accordingly, claims 6, 7 and 10 are withdrawn from consideration.
Claims 2, 3, 6-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 12-14 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by WAKAOKA (US 20200240718 A1).

Regarding claim 1, WAKAOKA discloses a vapor chamber (see vapor chamber 2 in Figure 2), comprising: a first casing (12B) having a first recess (see WAKAOKA’s Figure 2 annotated by Examiner) and a plurality of pillars (40), wherein the first recess has a first bottom surface , the plurality of pillars are disposed on the first bottom surface, (see WAKAOKA’s Figure 2 annotated by Examiner), and a fluid channel is formed among the plurality of pillars (13); a second casing (11B) having a second recess, (see WAKAOKA’s Figure 2 annotated by Examiner) and a microstructure (30), wherein the second recess has a second bottom surface, the microstructure (30) is disposed on the second bottom surface, (see WAKAOKA’s Figure 2 annotated by Examiner), and the microstructure has a plurality of liquid storing concaves (see the space that has liquid (20) between elements 31: also see ¶ [0071]), wherein the first casing is assembled with the second casing, the first recess and the second recess are sealed to form an accommodating space (see ¶ [0042]), and the plurality of pillars (40) are corresponding in position to the microstructure (30); and a working fluid (20) accommodated in the accommodating space, (see ¶ [0042]), absorbed among the plurality of pillars and the microstructure by the capillary force, and flowing in the fluid channel and the plurality of liquid storing concaves (WAKAOKA teaches that “the wick structure has a capillary structure that enables the working liquid to move by capillary forces . The capillary structure may be a known structure used in a known vapor chamber. For example, the capillary structure may encompass micro structures having irregularities, such as pores, grooves, or protrusions. In other words, the capillary structure may encompass a porous structure, a fibrous structure, a pleated structure, or a reticular structure”: see ¶ [0067]).

    PNG
    media_image1.png
    408
    1008
    media_image1.png
    Greyscale

WAKAOKA’s Figure 2 annotated by Examiner


Regarding claim 4, WAKAOKA discloses wherein the plurality of pillars (40) are misaligned with the plurality of liquid storing concaves (see the space that has liquid (20) between element 31: each pillar 40 is misaligned with the liquid storing concaves, see WAKAOKA’s Figure 2 annotated by Examiner), respectively, 18and the fluid channel is in fluid communication with the plurality of liquid storing concaves, (WAKAOKA indicated that the liquid storing concaves are storing the working liquid, then when the liquid evaporates it will move to cavity 13. After that, the liquid-phase working liquid can move back along the inclined portion to the wick structure easily. Also see ¶ [0039]).

Regarding claim 5, WAKAOKA discloses wherein a free end of each of the pillars (40) is partially covered on an opening of a corresponding one of the plurality of the liquid storing concaves, (see WAKAOKA’s Figure 2 (partially) annotated by Examiner).

    PNG
    media_image2.png
    252
    398
    media_image2.png
    Greyscale

WAKAOKA’s Figure 2 (partially) annotated by Examiner

Regarding claim 12, WAKAOKA discloses wherein the plurality of liquid storing concaves of the microstructure are formed by an etching process, (WAKAOKA indicated that the protrusions may be formed by etching which is also an indication that the liquid storing concaves between protrusions 31 are also formed by etching, see ¶ [0074]).

The limitations of “the plurality of liquid storing concaves of the microstructure are formed by an etching process” are considered by product-by-process limitations. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 13, WAKAOKA discloses wherein the thickness of the vapor chamber (2) is less than or equal to 0.6 millimeter, (WAKAOKA teaches that the thicknesses of each of the first and second casing are between 0.02mm and 0.2mm, which bring the thickness of the vapor chamber to be between 0.04mm and 0.4mm, see ¶ [0060]).

Regarding claim 14, WAKAOKA discloses wherein the first casing and the second casing are made of a metal material, (WAKAOKA teaches in ¶ [0058] that “The materials of the first sheet and the second sheet may be preferably a metal”), respectively, and the accommodating space of the vapor chamber is a vacuum chamber, (WAKAOKA teaches that the inside of the housing is depressurized: see ¶ [0075]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WAKAOKA (US 20200240718 A1) as applied to claim 1, and further in view of HSIEH (US11160197B2).

Regarding claim 11, WAKAOKA teaches wherein the second casing is connected with or in contact with a heat source, and the heat source is corresponding in position to a part of the plurality of pillars and a part of the plurality of liquid storing concaves, wherein an evaporation zone is defined at the area of the location of the plurality of pillars and the plurality of liquid storing concaves corresponding in position to the heat source, and a transportation zone is defined at the area of the location of the plurality of pillars and the plurality of liquid storing concaves other than the evaporation zone, (WAKAOKA teaches in ¶ [0005] that “The working liquid absorbs heat from a device that generates the heat and evaporates at an evaporation section of the vapor chamber. The vapor-phase working liquid moves to a condensation section where the working liquid is cooled and returns to the liquid phase. The working liquid after returning to the liquid phase moves toward the device that generates heat ( i.e. , toward the evaporation section ) due to the capillary forces of the wick structure and thereby cools the heat generating device”. Furthermore, WAKAOKA also teaches in ¶ [0068] that “In the vapor chamber of the present invention, the wick structure is preferably disposed continuously from the evaporation section to the condensation section inside the housing”, which is an indication that the area of second casing 11B where the liquid storing concaves and the plurality of pillars defines an evaporation zone).

WAKAOKA does not teach wherein the density of the liquid storing concaves in the evaporation zone is greater than the density of the liquid storing concaves in the transportation zone.

HSIEH teaches a vapor chamber (see Figure 1) comprises: first casing (11) a second casing (12), a plurality of pillar, a microstructure (15) provided with a plurality of perforations (153: [liquid storing concaves]).  HSIEH also teaches in Col. 5 Lines [7-9] that “the perforations 153 can be more densely provided at positions on the holding-down thin layer 15 that will be in contact with the heat source”, Examiner notes that the heat source contact area is the is evaporation zone: also see HSIEH’s Figure 4 annotated by Examiner and HSIEH’s Figure 6 annotated by Examiner). 

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of WAKAOKA with the density of the liquid storing concaves in the evaporation zone is greater than the density of the liquid storing concaves in the transportation zone, as taught by HSIEH, to increase the vapor liquid circulation efficiency, (see HSIEH Col. 5 Lines [10-16]).






    PNG
    media_image3.png
    487
    1169
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    584
    1038
    media_image4.png
    Greyscale
HSIEH’s Figure 6 annotated by Examiner 
HSIEH’s Figure 4 annotated by Examiner 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KURASHIMA (US 10352626 B2), teaches a similar vapor chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/               Examiner, Art Unit 3763                                                                                                                                                                                         

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763